PER CURIAM.
Amiri Lundy appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In that motion, Lundy alleged separate claims numbered one through nine. Our review of the Order reveals that as to claims numbered one through four and claim number eight, the records attached do not refute Lundy’s claims of ineffective assistance of counsel. We, therefore, reverse that part of the Order under review summarily denying claims one, two, three, four, and eight and remand for an evidentiary hearing. In all other respects, the Order is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
TORPY, C.J., SAWAYA and BERGER, JJ., concur.